Exhibit 10.2

FIRST AMENDMENT TO THE AMENDED AND RESTATED

DISPLACEMENT AGREEMENT

This First Amendment to the Amended and Restated Displacement Agreement (this
“Amendment”) is entered into on the 21st day of February, 2013, by and between
FirstMerit Corporation, an Ohio Company (the “Company”), and Paul Greig (the
“Executive”).

RECITALS

A. The Company and the Executive entered into the Amended and Restated
Displacement Agreement, dated as of January 8, 2009 (the “Displacement
Agreement”).

B. The Company and the Executive desire to amend the Displacement Agreement to
modify certain tax provisions.

AGREEMENT

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree that the Displacement
Agreement shall be, and it hereby is, amended as follows effective as of the
date first written above:

1. The last sentence of Paragraph 4(c)(iv) of the Displacement Agreement is
hereby amended by deleting the phrase “paragraphs 6, 7, 8 and 11” where it
appears therein and replacing it with the phrase “paragraphs 6, 8 and 11”.

2. The second paragraph of Paragraph 6(c)(v) of the Displacement Agreement is
hereby amended by deleting the phrase “employment and excise taxes (including
those imposable under Code § 4999)” where it appears therein and replacing it
with the phrase “and employment taxes”.

3. Paragraph 7 of the Displacement Agreement is hereby amended in its entirety
to read as follows:

 

  “

7. Overall Limitation on Benefits. Notwithstanding any provision in this
Agreement to the contrary, if any compensation and benefits paid or provided to
the Employee pursuant to or under this Agreement, either alone or when combined
with other compensation and benefits received by the Employee, would be an
“excess parachute payment” within the meaning of Section 280G of the Code or the
regulations adopted thereunder, or any successor provision thereto, but for the
application of this sentence, then the compensation and benefits to be paid or
provided pursuant to or under this Agreement and any other plan, program, or
arrangement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such compensation or benefit, as so
reduced, will be subject to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto (“Excise Taxes”); provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate compensation and benefits to be
paid or provided, determined



--------------------------------------------------------------------------------

  on an after-tax basis (taking into account the Excise Taxes, any tax imposed
by any comparable provision of state law, and any applicable federal, state and
local income taxes). The determination of whether any reduction in such
compensation or benefits to be paid or provided is required pursuant to the
preceding sentence will be made at the expense of the Company or the
Displacement Entity, if requested by the Employee, the Company, or the
Displacement Entity, by the independent accountants of the Company or the
Displacement Entity or a nationally recognized law firm or independent
accounting firm chosen by the Company or the Displacement Entity with the
consent of the Employee, which consent shall not be unreasonably withheld or
delayed. In the event that any compensation or benefit intended to be paid or
provided is required to be reduced pursuant to this paragraph, then the
reduction will occur in the following order: (A) the compensation that is
payable in cash will be reduced (if necessary, to zero) with amounts that are
payable last reduced first; (B) compensation and benefits due in respect of any
equity, valued at full value (rather than accelerated value), with the highest
values reduced first (as such values are determined under Treasury Regulation
§ 1.280G-1, Q&A 24) will next be reduced; and (C) all other non-cash benefits
not otherwise described in clause (B) will be reduced last. The Company or the
Displacement Entity will engage a nationally recognized third party valuation
firm chosen by the Company or the Displacement Entity with the consent of the
Employee, which consent shall not be unreasonably withheld or delayed, for
purposes of valuing the Employee’s covenant not to compete for purposes of
Section 280G of the Code.”

4. Paragraph 8 of the Displacement Agreement is hereby amended by deleting the
second and fourth sentences thereof in their entirety.

5. Paragraph 11 of the Displacement Agreement is hereby amended: (i) by deleting
the parenthetical phrase “(or by the independent accounting or compensation
consulting company described in paragraph 7 with reference to matters described
in that paragraph)” where it appears in the first sentence of the first
paragraph, (ii) by deleting the second sentence of the second paragraph in its
entirety, (iii) by deleting the phrase “and gross-ups” where it appears in the
third sentence of the second paragraph, (iv) by deleting the phrase “, subject
to application of paragraph 7 to the aggregate of the amount initially paid
under paragraph 6 and the additional award,” where it appears in the first
sentence of the fourth paragraph, and (v) by deleting the second sentence of the
fourth paragraph in its entirety.

6. This Amendment shall be governed by and interpreted in accordance with the
laws of the state of Ohio, without regard to principles of conflicts of laws.

7. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

8. Except as expressly modified or amended by this Amendment, the terms of the
Displacement Agreement shall remain in full force and effect.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into on the day, month and
year first written above.

 

FIRSTMERIT CORPORATION         EXECUTIVE By:  

/s/ Clifford J. Isroff

     

/s/ Paul Greig

        Paul Greig Its:  

Lead Independent Director

     